UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8498


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHONTAYNE DWAYNE PITTMAN, a/k/a Wayne, a/k/a Light,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:97-cr-00005-F-9)


Submitted:    March 23, 2009                 Decided:   April 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shontayne Dwayne Pittman, Appellant Pro Se.        Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Shontayne Dwayne Pittman appeals the district court’s

orders denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c) (2006), in which he sought the benefit of Amendments

505 and 706 of the U.S. Sentencing Guidelines, and denying his

motion for reconsideration.             We have reviewed the record and

find       no   reversible   error. *   Accordingly,   we   affirm   for    the

reasons stated by the district court.           United States v. Pittman,

No. 4:97-cr-00005-F-9 (E.D.N.C. Oct. 2, 2008 & Nov. 18, 2008).

We   dispense      with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




       *
       We note that Amendment 505 became effective prior to
Pittman’s initial sentencing in 1997.  That Amendment therefore
factored into Pittman’s original guideline calculation, and his
claim that he is entitled to the benefit of that Amendment is
moot.



                                        2